Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Linda Illumination Inc. Guangzhou, China We hereby consent to the inclusion in the Form S-1 Registration Statement of our report dated April 16, 2010 with respect to our audit of the financial statements of Linda International Lighting Co., Ltd and Guangzhou Linda Illumination Industry Co., Ltd. as of December 31, 2009 and for the years ended December 31, 2009 and December 31, 2008. /s/ GZTY CPA GROUP,LLC GZTY CPA GROUP, LLC November 29, 2010 Metuchen, NJ
